MARTIN, District Judge.
The articles in question consist of filled bottles with cut glass stoppers. They were assessed for duty under paragraph 100, Tariff Act July 24, 1897, c. 11, § 1, Schedule B, 30 Stat. 157 (U. S. Comp. St. 1901, p. 1633), relating to articles of cut glass. The importers protested, claiming that only the stoppers should have been so assessed, and that the bottles are properly dutiable under paragraph 99 of said act, relating to bottles of molded glass. The Board of Appraisers held that the bottle and the stopper should be regarded as an entirety for tariff purposes.
The. bottle is blown glass and the stopper cut glass. The neck of the bottle and the stopper are ground to fit each other. The stopper to this bottle cannot be used in any other bottle. The stopper, being of cut glass, is the component of chief value in the entire article. The real question is as to the entirety of the article. It was the same question that was before the court in the Utard Case, 128 Fed. 422, 63 C. C. A. 164, T. D. 25, 115. I regard that decision as controlling in the present case.
The decision of the Board is affirmed.